DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 11-14, 18-20, 22-24, 26, and 28-30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabby (11,024,276).
Dabby discloses a device and method for processing music audio data, comprising:  the steps of providing input audio data representing a first piece of music (208), the input audio data containing comprising a mixture of predetermined musical timbres (column 2, line 63 – column 3, line 6; column 3, lines 38-57; and figure 2A); decomposing the input audio data to generate at least a first audio track representing a first musical timbre selected from the predetermined musical timbres, and a second 
 	Dabby discloses the device and method, wherein the predetermined first audio effect is a pitch scaling effect changing that changes a pitch of audio data of the first audio track while maintaining a playback duration of the audio data of the first audio track (column 5, line 34 – column 6, line 17; column 10, lines 28-43; and column 18, lines 7-23).
Dabby discloses the device and method, wherein step b of decomposing the audio data generates the first audio track and the second audio track generated from the decomposed input audio data are complements, such that a sum of the first audio track and the second audio track generated from the decomposed input audio data is substantially equal to the input audio data (column 19, lines 5-32; and figures 2-3).
Dabby discloses the method, wherein one or more of: the first musical timbre is a harmonic vocal timbre or a harmonic instrumental timbre; or the second musical timbre is a non-harmonic vocal timbre or a non-harmonic instrumental timbre (column 20, lines 25-67).

Dabby discloses the method, wherein step b of decomposing the input audio data includes further comprises processing the input audio data by an artificial intelligence (“AI”) system containing comprising a trained neural network (column 16, line 64 – column 17, line 8).
	Dabby discloses the method, further comprising:  determining output data from the recombined audio data; and further processing the output data (figure 3).
Dabby discloses the device, wherein the decomposition unit is adapted to decompose the input audio data to generate a plurality of decomposed audio tracks, the plurality of decomposed audio tracks including comprising at least a first decomposed 
Dabby discloses the device, further comprising: a computer having comprising a microprocessor (column 1, lines 41-56; column 10, lines 54-61; and figure 3), a storage unit, an input interface, and an output interface, wherein at least the input unit, the decomposition unit, the effect unit and the recombination unit are formed by a software program executed by the microprocessor (column 21, line 28 – column 22, line 4), wherein the software is configured to control the computer to perform operations of the input unit, the decomposition unit, the effect unit, and the recombination unit (figure 3).
	Dabby discloses the method, wherein the non-harmonic instrumental timbre is a drum timbre (column 9, line 55 – column 10, line 14).


Allowable Subject Matter
Claims 3, 9-10, 15-17, 21, and 27, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
The applicant argues that Dabby does not teach or suggest “providing input audio data representing a first piece of music, the input audio data comprising a mixture of predetermined musical timbres.”  However, the examiner disagrees.  Claim 1 recites “a method for processing music audio data, comprising: providing input audio data representing a first piece of music, the input audio data comprising a mixture of predetermined musical timbres..”  Dabby clearly provides input audio data as seen in figure 3, wherein songs are loaded.  This process meets the limitations of providing audio data wherein the audio contains predetermined timbres.  The applicant further argues that “the methods of Dabby are therefore applicable during music production in a digital audio workstation (DAW) or similar production environment in which the user has access to timbre-specific source tracks.  In contrast, the claimed invention uses input audio data comprising a mixture of predetermined musical timbres which is then decomposed to generate timbre-specific audio tracks.” Both the teachings similar to a DAW and the present invention provide the claim limitations provided in the claims.  The claims do not provide a distinction.  Claim 1 recites “decomposing the input audio data to generate at least a first audio track representing a first musical timbre selected from the predetermined musical timbres, and a second audio track representing a second musical timbre selected from the predetermined musical timbres.  Again as seen in figure 3, the limitations are met by Dabby, wherein songs are decomposed into tracks which all have predetermined musical timbres.  While the applicant argues that the .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MTF2/7/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837